AFFIRMED and Opinion Filed June 6, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00053-CV

         IN THE INTEREST OF A.W., K.W., AND C.B., CHILDREN

                On Appeal from the 301st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-16-18501

                                No. 05-22-00054-CV

                    IN THE INTEREST OF A.H., A CHILD

                On Appeal from the 301st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-18-22246

                         MEMORANDUM OPINION

                    Before Justices Myers, Molberg, and Garcia
                             Opinion by Justice Garcia
      After a jury trial, the trial court rendered two judgments terminating the

parent–child relationships between four children, their mother, and their respective

fathers. Mother appeals the judgments, arguing only that the judgments are void

because the trial court had previously lost jurisdiction over the cases by operation of

Family Code § 263.401. As we discuss below, we conclude the trial court did not
lose jurisdiction because third parties filed termination petitions not subject to

§ 263.401 before the jurisdictional deadline ran. We affirm the judgments.

                                 I.   Background
      These appeals arise from three different trial-court proceedings. We discuss

them to the extent necessary to place Mother’s arguments in context.

A.    Case No. DF-16-18501, the first case

      This case began in 2016 when the attorney general filed a petition seeking to

establish the parent–child relationship and determine each parent’s rights and duties

as to two children: F.W., born in 2014, and K.W., born in 2015. While the case was

pending, child-abuse allegations as to F.W. emerged, and the Department intervened

seeking termination of each parent’s rights as to both children. Mother gave birth to

A.W. in 2017, and the Department filed an amended petition adding A.W. and

seeking to terminate parental rights as to A.W.

      Eventually the court entered a June 2018 order that named Mother and

maternal grandmother joint managing conservators of all three children.

      Five months later, on November 5, 2018, the Department filed a motion to

modify and original petition for protection of the children, for conservatorship, and

for termination of the parent–child relationship as to K.W. and A.W. The attached

affidavit recited that three days earlier Mother had delivered F.W. to a hospital with

a broken nose, broken leg and hand, bruising, bed sores and burns. F.W. died the

same day that Mother took her to the hospital.

                                         –2–
B.    Case No. DF-18-22246, the second case

      Also on November 5, 2018, the Department filed a separate petition to

terminate Mother’s parent–child relationship with another daughter, A.H., who was

born in 2012. This separate case was assigned case number DF-18-22246.

C.    Case No. DF-19-02014, the third case

      In January 2019, while the above cases were pending, Mother gave birth to

C.B. Four days after C.B.’s birth, the Department filed an original petition to

terminate Mother’s parent–child relationship with C.B. This separate case was

assigned case number DF-19-02014.

D.    Subsequent Proceedings

      The three lawsuits thereafter proceeded together.

      On October 15, 2019, the trial judge signed an order extending the trial court’s

jurisdiction in the first two cases until May 8, 2020.

      On January 29, 2020, the trial judge signed an order extending the trial court’s

jurisdiction in the third case until July 31, 2020. The order also set the case for trial

to begin April 27, 2020.

      On April 20, 2020, the trial court issued another extension order, purporting

to extend its jurisdiction in the first and second cases pursuant to the Texas Supreme

Court’s March 13, 2020 First Emergency Order Regarding the COVID-19 State of

Disaster. The order recited that the court’s jurisdiction was extended “until no earlier

than 30 days after” the supreme court’s emergency order was lifted.


                                          –3–
      On March 18, 2021, the trial judge signed an order bearing all three case

numbers that invoked the supreme court’s COVID-19 emergency orders and

extended the trial court’s jurisdiction over the cases until September 1, 2021.

      On June 29, 2021, the trial judge signed another order that bore all three case

numbers, invoked the COVID-19 emergency orders, and extended the trial court’s

jurisdiction over the cases until December 1, 2021.

      In November 2021, the three cases were tried together before a jury. The jury

made findings that supported terminating Mother’s parent–child relationships with

all four children.

      On November 15, 2021, the trial judge signed an order transferring and

consolidating the third case into the first case.

      On January 7, 2022, the trial judge signed a judgment in the second case

terminating Mother’s parent–child relationship with A.H. and a separate judgment

in the first case (which now included the third case) terminating Mother’s parent–

child relationships with K.W., A.W., and C.B. The judgments also terminated the

children’s legal relationships with their fathers, but the fathers have not appealed.

      Mother timely appealed. She listed all three trial-court case numbers on her

notice of appeal, and we docketed three separate appeals. She then filed three

appellant’s briefs—one relating to K.W. and A.W. (the first appeal, no. 05-22-

00053-CV), one relating to A.H. (the second appeal, no. 05-22-00054-CV), and one

relating to C.B. (the third appeal, no. 05-22-00055-CV). We subsequently

                                          –4–
consolidated the third appeal into the first appeal because those two appeals attacked

the same trial-court judgment.

                 II.   Issues Presented and Standard of Review
      Mother raises a single issue in each of her three appellant’s briefs—whether

the trial court’s judgment is void because the court’s jurisdiction was not properly

extended pursuant to the Family Code and the supreme court’s COVID-19

emergency orders.

      Mother’s arguments raise only questions of law, which we decide de novo.

See Hoff v. Nueces Cty., 153 S.W.3d 45, 48 (Tex. 2004) (per curiam).

                                  III.   Analysis

A.    Jurisdiction in the first and second cases

      Although Mother’s rights as to K.W. and A.W. were terminated in the first

case and her rights as to A.H. were terminated in the second case, the relevant facts

overlap, and Mother’s arguments are identical as to both cases. Accordingly, we

conduct only one analysis.

      1.     The Original Jurisdictional Deadline

      Family Code § 263.401 supplies the jurisdictional rule Mother relies on:

      Unless the court has commenced the trial on the merits or granted an
      extension under Subsection (b) or (b-1), on the first Monday after the
      first anniversary of the date the court rendered a temporary order
      appointing the department as temporary managing conservator, the
      court’s jurisdiction over the suit affecting the parent-child relationship
      filed by the department that requests termination of the parent-child
      relationship or requests that the department be named conservator of


                                         –5–
      the child is terminated and the suit is automatically dismissed without
      a court order.
TEX. FAM. CODE ANN. § 263.401(a).

      On November 5, 2018, the Department filed original pleadings seeking to

terminate Mother’s rights as to K.W., A.W., and A.H. That same day, the trial court

appointed the Department temporary managing conservator of the children. Thus,

the trial court’s § 263.401(a) deadline to commence trial or grant an extension in the

first and second cases was Monday, November 11, 2019.

      2.     The First Extension Order

      On October 15, 2019, the trial judge signed a single § 263.401(b) order

extending the first and second cases’ jurisdictional deadline to May 8, 2020—179

days after the original § 263.401(a) deadline. The order contained the necessary

findings that extraordinary circumstances necessitated the children’s remaining in

the Department’s temporary managing conservatorship and that continuing the

Department’s appointment as temporary managing conservator was in the children’s

best interest. The order did not set the cases for trial but instead recited, “The Court

schedules trial for TBD/Jury . . . .”

      Mother’s briefing about the October 15, 2019 extension order is inconsistent.

She argues that the order failed to comply with § 263.401(b)(3) because it did not

set the cases for trial on the merits by the stated dismissal deadline of May 8, 2020.

But she does not expressly assert that the alleged defect caused the trial court to lose

jurisdiction over the cases. And later in her briefs she says that the initial
                                          –6–
§ 263.401(a) deadline was “properly extended” to May 8, 2020, pursuant to

§ 263.401.

      Assuming that Mother means to challenge the trial court’s jurisdiction

because the October 15, 2019 extension order does not specify a trial date, and

assuming without deciding that the omission is a defect, we conclude that any defect

is not jurisdictional. The Texas Supreme Court recently said as much: “[W]hile a

trial court’s failure to timely extend the automatic dismissal date before that date

passes . . . is jurisdictional, claimed defects relating to the other requirements of

[§] 263.401(b) are not.” In re G.X.H., 627 S.W.3d 288, 301 (Tex. 2021). Thus, any

noncompliance with § 263.401(b)(3) did not create a jurisdictional defect.

      We conclude that trial court’s October 15, 2019 order extending its

jurisdiction to May 8, 2020, was effective.

      3.     The COVID Extension Orders
      On April 20, 2020, the trial court issued an order purporting to extend its

jurisdiction in the first two cases pursuant to the supreme court’s first COVID-19

emergency order. Mother argues that this order was defective and therefore did not

extend the trial court’s jurisdiction beyond May 8, 2020.

      However, we need not address the merits of Mother’s argument because we

conclude that the trial court retained jurisdiction over this case even if Mother is

correct that the April 20, 2020 extension order was ineffective. The jurisdictional

deadlines set forth in § 263.401 apply only to the court’s jurisdiction over a suit

                                        –7–
affecting the parent–child relationship filed by the Department that requests

termination of the parent–child relationship or requests that the Department be

named conservator of the child. See FAM. § 263.401(a). There are no similar

restrictions on the court’s jurisdiction over a termination suit brought by a party other

than the Department. See In re C.D., No. 05-21-00768-CV, 2022 WL 484559, at *2

(Tex. App.—Dallas Feb. 17, 2022, orig. proceeding) (mem. op.); In re L.D.R., No.

05-21-00369-CV, 2021 WL 5104376, at *3 (Tex. App.—Dallas Nov. 3, 2021, no

pet.) (mem. op.).

        As discussed in the previous section of this opinion, the trial court successfully

invoked § 263.401(b) and extended its jurisdiction to May 8, 2020, in the first two

cases. On April 13, 2020, the children’s guardian ad litem filed a counterpetition in

the first case seeking to terminate Mother’s parent–child relationships with K.W.

and A.W. And on April 27, 2020, the guardian ad litem filed a counterpetition in the

second case seeking to terminate Mother’s parent–child relationship with A.H.1

Nothing in the record indicates that the trial court ever lost jurisdiction to rule on

those counterpetitions, which are not governed by § 263.401(a). Thus, Mother’s



    1
      Although this counterpetition was not signed by the guardian ad litem, who was also the children’s
attorney ad litem and whose name and bar number were listed below the signature line, the absence of a
signature was a formal defect that did not deprive the counterpetition of legal effect. See W.C. Turnbow
Petroleum Corp. v. Fulton, 194 S.W.2d 256, 257 (Tex. 1946) (“[I]t has often been held that the signature
to a pleading is a formal requisite and that failure to comply with the requirement is not fatal to the
pleading.”); In re Brown, No. 07-98-0261-CV, 1998 WL 461823, at *1–2 & n.1 (Tex. App.—Amarillo
Aug. 10, 1998, orig. proceeding) (per curiam) (not designated for publication) (in family-law case, unsigned
motion to modify was not a “nullity,” and trial court erred by relying on missing signature as reason to deny
movant’s concurrent motion to transfer venue).
                                                    –8–
argument that the trial court lost jurisdiction to terminate her parental relationships

with K.W., A.W., and A.H. based on a defect in the April 20, 2020 extension order

is without merit. See In re C.D., 2022 WL 484559, at *2; In re L.D.R., 2021 WL

5104376, at *3.

B.         Jurisdiction in the third case

           The relevant dates are different for the case regarding C.B., but the analysis

and outcome are the same.

           The trial court granted the Department temporary managing conservatorship

of C.B. on January 30, 2019, so the one-year dismissal date under § 263.401 was

February 3, 2020. On January 29, 2020, the trial court signed a § 263.401(b) order

extending its jurisdiction to July 31, 2020. Mother concedes that this extension was

proper.

           On March 18, 2020, C.B.’s foster parents filed a petition in intervention

seeking to terminate Mother’s parental rights as to C.B. Additionally, on April 27,

2020, C.B.’s guardian ad litem filed a counterpetition seeking to terminate Mother’s

parental rights as to C.B.2

           Next, the trial court issued an order on March 18, 2021, purporting to extend

the dismissal date from July 31, 2020, to September 1, 2021, pursuant to the Texas




     2
         The counterpetition was unsigned, but this formal defect is not significant. See note 1 supra.

                                                      –9–
Supreme Court’s March 5, 2021 Thirty-Sixth Emergency Order Regarding the

COVID-19 State of Disaster.

      Mother argues that the trial court lost jurisdiction on July 31, 2020, pursuant

to § 263.401 because the trial court did not act to further extend its jurisdiction until

March 2021. However, before July 31, 2020, the foster parents and the guardian ad

litem separately filed pleadings seeking to terminate Mother’s parental rights as to

C.B. The trial court possessed jurisdiction to rule on those requests, and nothing in

the record indicates that this jurisdiction was ever lost. Accordingly, Mother’s

jurisdictional challenge fails. See FAM. § 263.401(a); In re C.D., 2022 WL 484559,

at *2; In re L.D.R., 2021 WL 5104376, at *3.

                                  IV. Conclusion
      The trial court had jurisdiction to render the judgments terminating Mother’s

parental rights as to K.W., A.W., A.H., and C.B. We overrule Mother’s issues in

these appeals and affirm the trial court’s judgments.




                                             /Dennise Garcia//
                                             DENNISE GARCIA
220053f.p05                                  JUSTICE

220054f.p05




                                         –10–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE INTEREST OF A.W., K.W.,                 On Appeal from the 301st Judicial
AND C.B., CHILDREN                             District Court, Dallas County, Texas
                                               Trial Court Cause No. DF-16-18501.
No. 05-22-00053-CV                             Opinion delivered by Justice Garcia.
                                               Justices Myers and Molberg
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 6th day of June 2022.




                                        –11–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE INTEREST OF A.H., A                     On Appeal from the 301st Judicial
CHILD                                          District Court, Dallas County, Texas
                                               Trial Court Cause No. DF-18-22246.
No. 05-22-00054-CV                             Opinion delivered by Justice Garcia.
                                               Justices Myers and Molberg
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 6th day of June 2022.




                                        –12–